Citation Nr: 0001419	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart condition as the result of a 
VA hospitalization in June 1994.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from May 1944 to 
April 1965, concluding with his retirement after more than 20 
years' active service.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
August 1995 which denied the claimed benefits.  

In August 1999, a hearing was held at the Board before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA facility in June 
1994 for treatment of a pre-existing heart condition.  During 
that hospitalization he underwent a percutaneous transluminal 
coronary artery angioplasty that resulted in a large 
myocardial infarction.  

2.  The myocardial infarction resulted in additional 
disability, was not due to the veteran's own willful 
misconduct, was not due to the natural progression of the 
pre-existing heart disease, and was not a necessary 
consequence of the treatment that was rendered.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a heart condition, as the result of a 
hospitalization at a VA facility in June 1994, are warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358(c), 
3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The records reflect that service connection is currently in 
effect for hypertrophic arthritis, for which a 60 percent 
rating has been assigned.  Service connection has not been 
established for any heart condition.  

The veteran was hospitalized at a VA facility in early June 
1994.  It was noted that he had a history of stable 
exertional angina which had diminished significantly in 
frequency due to the veteran's own modulation of his physical 
activity.  Two years previously he had undergone a Thallium 
exercise stress test which was reportedly positive.  There 
was no recent history of chest pain, shortness of breath, or 
dyspnea on exertion.  During that hospitalization he 
underwent cardiac catheterization which reportedly revealed 
coronary artery disease, with 90-95 percent stenosis of one 
artery, 30-40 percent stenosis in another artery, and a 
normal ejection fraction of 60 percent, with normal regional 
wall motion.  

The veteran was readmitted to a VA facility later in June 
1994 for elective percutaneous transluminal coronary 
angioplasty (PTCA).  The risks and benefits were explained to 
him and he signed a consent form for that procedure; the 
listed potential risks included heart attack, emergency 
coronary artery bypass surgery, and death.  Several hours 
after the procedure, which appeared initially to be 
successful, he experienced severe chest pain and decreased 
blood pressure.  It was determined that he had sustained an 
acute anterior myocardial infarction.  The following day, he 
underwent cardiac catheterization and repeat PTCA to reopen 
the completely occluded artery.  The records indicate that 
the remainder of the hospitalization was uneventful and 
unremarkable.  

Private outpatient records dated in August 1994 state that 
the veteran had recently undergone a Thallium stress test 
that showed poor exercise tolerance; the examination was 
interrupted because of shortness of breath without chest 
pain.  The study revealed diminished wall motion in several 
areas and scarring of the inferior portion of the heart, with 
moderately depressed global systolic ventricular function and 
an ejection fraction of 35 percent.  The examiner noted that, 
since his last visit, the veteran had complained of easy 
fatigability and shortness of breath on exertion.  The 
reported assessment included residuals of a large anterior 
wall myocardial infarction following a failed PTCA and 
residual ischemia.  

The records indicate that the veteran had increasing fatigue 
and recurrent angina.  He underwent a repeat cardiac 
catheterization in August 1994 which reportedly showed 
restenosis at the site of the PTCA and an ejection fraction 
of 25-30 percent, mild to moderate mitral regurgitation, and 
an enlarging left ventricle with anterior anteroseptal (sic) 
akinesis.  Coronary artery bypass grafting was also 
accomplished that month at a private hospital.  Because of 
increasing fatigue and chest discomfort he had a stress 
evaluation in May 1995 that showed poor exercise tolerance 
and fixed defects in the anterior anteroseptum and inferior 
wall.  

In April 1995, the veteran filed a claim for compensation 
benefits for his heart condition pursuant to 38 U.S.C.A. 
§ 1151.  

The veteran was hospitalized in June 1995 following two 
episodes of chest pain.  Repeat cardiac catheterization 
during that hospitalization revealed akinesis of the inferior 
wall, an apical ventricular aneurysm, and diffuse hypokinesis 
otherwise, with an ejection fraction of 30-50 percent.  

A VA compensation examination in July 1995 states that the 
veteran was "doing somewhat better."  The examiner felt 
that his subjective symptoms and objective findings were 
suggestive of continued problems with ischemia.  The 
veteran's angina was classified as Class II.  He reported 
that his main problem was intense fatigue; chest pain did not 
appear to be a prominent part of his clinical picture.  He 
also stated that he had some shortness of breath if he tried 
to do any yard work.  

Private medical records dated in December 1995 indicate that 
the veteran still reported intermittent shortness of breath, 
with exertional chest pain and significant psychological 
aftermath of his cardiac experience.  Notations in the 
private medical records indicate that the first June 1994 
PTCA "led to" the veteran's myocardial infarction.  

Statements from the veteran's son and daughter in June and 
July 1996 note their recollection of some of the events 
immediately after the June 1994 PTCA.  

The veteran testified at personal hearings before a hearing 
officer at the RO in February 1997 and before the undersigned 
Member of the Board in Washington, DC, in August 1999.  He 
described the events during his VA hospitalization in June 
1994, as well as his subsequent treatment for his heart 
condition, and essentially stated his contention that the 
myocardial infarction that he sustained following the first 
June 1994 PTCA was caused by the PTCA which was improperly 
performed and that, therefore, he should be compensated for 
the heart damage and the functional impairment caused by that 
damage.  

Analysis 

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151, which provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a).  

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).  

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  Further, compensation is 
not payable for the continuance or natural progress of 
disease or injuries for which the hospitalization was 
authorized.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2).  

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).  

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).  

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991). That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court of Veterans Appeals. 60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 
38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

Initially, the Board notes that the RO, in the April 1999 
supplemental statement of the case, stated that the veteran's 
claim should be considered under the criteria that were in 
effect both before and after the revision of the statute in 
October 1997.  The RO then denied the veteran's claim 
primarily on the basis of the law that became effective in 
October 1997.  However, that application of the law is 
incorrect.  VAOPGCPREC 40-97 clearly states that all claims 
for benefits under 38 U.S.C.A. § 1151 that were filed before 
October 1, 1997, must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  The veteran's 
claim was filed in April 1995.  

As noted above, the Supreme Court in Gardner invalidated that 
provision of 38 C.F.R. § 3.358(c)(3) that imposed a 
requirement that the additional disability be due to VA 
fault.  The Supreme Court noted, however, that it did not 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease or injury's 
natural progression, occurring after the date of treatment.  
See 38 C.F.R. § 3.358(b)(2).  In addition, the Supreme Court 
stated that it would be unreasonable to believe that Congress 
intended to compensate veterans for the necessary 
consequences of treatment to which they consented, e.g., 
compensating a veteran who consents to the amputation of a 
gangrenous limb for the loss of the limb.  

Thus, applying the facts of this case to the legal criteria 
set forth above, the Board finds that the veteran clearly 
incurred additional disability during the course of treatment 
at a VA facility in June 1994, inasmuch as the medical 
evidence shows that he sustained a myocardial infarction 
within hours after undergoing a PTCA and that the infarction 
resulted in a significant permanent decrease in his cardiac 
function, increased symptomatology, and a decrease in his 
overall functional capacity.  The myocardial infarction was 
clearly not the intended result of the VA treatment that was 
rendered (indeed, the intent was to reduce the chance that 
the veteran would have a myocardial infarction), nor did the 
veteran consent to such a result, although a heart attack was 
listed as a potential risk on the consent form.  Moreover, 
there is no evidence that the additional disability was due 
to the natural progression of the disease process for which 
the treatment was rendered.  In fact, there is medical 
evidence that the PTCA itself "led" to the myocardial 
infarction.  

Therefore, the Board finds that the evidence clearly shows 
that the veteran sustained an injury as a result of VA 
treatment, that the injury was not the result of the 
veteran's own willful misconduct, and that the injury 
resulted in additional disability.  Accordingly, VA 
compensation benefits should be awarded in the same manner as 
if the additional disability were service-connected.  
38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.358, 3.800.  The 
Board notes that, inasmuch as the veteran had coronary artery 
disease and some resultant symptomatology prior to the VA 
hospitalization in question, the amount of compensation 
benefits that are payable should be based on the degree of 
additional disability that resulted from the VA treatment.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability that was sustained as a result of VA 
hospitalization in June 1994 for a heart condition is 
granted.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

